CANWEST MEDIA INC. MANAGEMENT’S DISCUSSION AND ANALYSISFOR THE YEAR ENDED AUGUST 31, November 26, 2009 1 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED AUGUST 31, 2009 This Management Discussion and Analysis (“MD&A”) contains certain comments or forward-looking statements about our objectives, strategies, financial conditions, results of operations and businesses. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions. These statements are based on our current expectations about our business and the markets we operate in, and on various estimates and assumptions. The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate. As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize. Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled “Risk Factors” contained in our 20-F for the year ended August 31, 2008 filed by Canwest Media Inc. with the Securities and Exchange Commission in the United States (available on EDGAR at www.edgar.com) and risks related to our going concern which are discussed herein. Subject to applicable securities laws, we disclaim any intention or obligation to update any forward-looking statement even if new information becomes available, as a result of future events or for any other reason. TABLE OF CONTENTS OVERVIEW 4 Creditor Protection and Recapitalization 4 SELECTED ANNUAL INFORMATION 8 KEY FACTORS AFFECTING SEGMENT REVENUE AND OPERATING INCOME 8 Television Broadcast 8 Publishing 9 Out-of-home Advertising 9 Foreign Currency Effects 9 Seasonality 9 ACQUISITIONS AND DIVESTITURES 10 CRITICAL ACCOUNTING ESTIMATES 10 Goodwill and Intangible Assets 11 Income Taxes 12 Accounting for Pension and Other Benefit Plans 13 Broadcast Rights 13 Puttable Interest in Subsidiary 13 Derivative Financial Instruments 15 CHANGES IN ACCOUNTING POLICIES 15 Credit Risk and the Fair Value of Financial Assets and Financial Liabilities 15 Assessing Going Concern 15 Inventories 15 FORTHCOMING CHANGES IN ACCOUNTING POLICIES 16 Goodwill and Intangible assets 16 Business Combinations 16 International Financial Reporting Standards 16 CONTROLS AND PROCEDURES 17 OPERATING RESULTS 17 Introductory Note 17 Fiscal 2009 Compared to Fiscal 2008 18 Consolidated Results 19 Segment Results 21 For the Three Months Ended August 31, 2009 23 Consolidated Results 24 2 Segment Results 26 CONSOLIDATED QUARTERLY FINANCIAL RESULTS 28 LIQUIDITY AND CAPITAL RESOURCES 28 Sources of Funds 28 Uses of Funds 29 Debt 31 CONTRACTUAL OBLIGATIONS AND COMMITMENTS 34 FINANCIAL INSTRUMENTS 34 INDUSTRY RISKS AND UNCERTAINTIES 35 OFF BALANCE SHEET ARRANGEMENTS AND GUARANTEES 39 RELATED PARTY TRANSACTIONS 39 OCTOBER 6, 2: PROJECTED CAPITAL EXPENDITURES AND OTHER FINANCIAL INFORMATION 40 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES 41 3 OVERVIEW Canwest Media Inc., (“Canwest Media”, “The Company”, we, us or our) is an international media company and is one of Canada’s largest media companies. We are Canada’s largest publisher of English language daily newspapers, and own, operate and/or hold substantial interests in free-to-air and subscription-based television networks, out-of-home advertising, websites and networks in Canada and Australia. Creditor Protection and Recapitalization Our operating results and cash flows for the year ended August 31, 2009 reflect the effects of the significant and sudden declines in advertising revenue for our Canadian television, Australian television, Out-of-home and Publishing operations reflecting the weakened economic environment. The significantly reduced advertising revenue has reduced cash flows from operations and caused certain of these operations to be in default of the terms of credit facilities, note indentures and derivative financial instruments. As at August 31, 2009 our current liabilities significantly exceeded our current assets. Canwest Media Inc. Entities Events In March 2009, we did not make an interest payment which was due on our 8% senior subordinated unsecured notes and was in default under the terms of that indenture. The guarantors of the Canwest Media debt obligations include Canwest Global Communications Corp. (“Canwest Global”), Canwest Media, Canwest Television Limited Partnership, the National Post Company and other wholly owned subsidiaries (the “Canwest Media Entities”), but exclude Canwest (Canada) Inc., Canwest Limited Partnership and its subsidiaries including Canwest Publishing Inc., CW Investments Co. and its subsidiaries including CW Media Holdings Inc. and Ten Network Holdings Limited (“Ten Holdings”) and its subsidiaries. In May 2009, Canwest Media entered into a new $75 million senior secured asset based loan facility (the “ABL Facility”) and issued $105 million (US$94 million) secured notes (the “12% notes”) for cash proceeds of $100 million to certain holders of its 8% senior subordinated unsecured notes. The proceeds were used to pay, in full, amounts owing under Canwest Media’s previous senior secured credit facilities and certain secured hedging derivatives, as well as to finance operations. On September 22, 2009 the Canwest Media Entities entered into a Cash Collateral and Consent Agreement with an ad hoc committee of 8% senior subordinated unsecured note holders representing over 70% of the 8% senior subordinated unsecured notes issued by Canwest Media (the “Ad Hoc Committee”). On October 1, 2009 we sold our interest in Ten Holdings for net proceeds of $618 million. The net proceeds were advanced to Canwest Media Inc. by the wholly owned Irish subsidiary which held the investment in Ten Holdings and were used as follows: $102 million to repay the 12% notes, $85 million to repay amounts outstanding under the ABL facility and to provide ongoing liquidity and $431 million to reduce its obligations under its 8% senior subordinated unsecured notes indenture. On October 5, 2009 the Canwest Media Entities entered into a support agreement with members of the Ad Hoc Committee pursuant to which it intends to pursue a proposed recapitalization transaction related to the Canwest Media Entities. The proposed terms of the recapitalization transaction are set out in a recapitalization term sheet (together with the CCAA Support Agreement, the “Recapitalization Agreement”) See note 4 to our audited consolidated financial statements for the year ended August 31, 2009 for further information related to the recapitalization plans of the Canwest Media Entities. 4 On October 6, 2009, as set out in the terms of the Recapitalization Agreement, Canwest Global and certain of its subsidiaries voluntarily applied for and obtained an order from the Ontario Superior Court of Justice (the “Court”) granting creditor protection under the Companies’ Creditors Arrangement Act (Canada) (“CCAA”) (the “Initial Order”). The order applies to Canwest Global, Canwest Media, Canwest Television Limited Partnership, The National Post Company and certain non-operating subsidiaries (collectively, the “Canwest Applicants”).
